On order of the Court, the application for leave to appeal the June 19, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of (1) whether the prosecutor breached an agreement with the defendant to take no position regarding a specific sentence within a sentencing range when the prosecutor recommended a sentence "at the top end of his Guidelines," and, if so, (2) whether the error violates due process and requires resentencing. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.